Supplement dated October 10, 2008 to Prospectus Supplement dated October 31, 2007 (as supplemented by the Supplement thereto dated June 18, 2008, the Supplement thereto dated November 26, 2007 and the Supplement thereto dated February 5, 2008) to Prospectus dated October 31, 2007 $1,122,721,300 (Approximate; subject to a permitted variance of plus or minus 5%) Citigroup Mortgage Loan Trust 2007-10 Issuing Entity Mortgage Pass-Through Certificates, Series 2007-10 Citigroup Mortgage Loan Trust Inc. Depositor Citigroup Global Markets Realty Corp. Sponsor Wells Fargo Bank, N.A. Countrywide Home Loans Servicing LP Citi Residential Lending Inc. Servicers CitiMortgage, Inc. Master
